BEAM, JUSTICE,
DISSENTING:
¶ 33. Respectfully, I dissent from the majority’s decision to reverse and remand this case for a new trial. For the reasons articulated by the Court of Appeals, I find no error in the trial court’s decision to deny jury instruction D-10 for lack of supporting evidence. I also And no error in the trial court’s decision to grant the State’s flight instruction. Because we are remanding for a new trial, I speak to the latter.
¶34. To be clear, the majority rightly finds no error in the trial court’s decision to allow the State to present its flight evidence. This Court consistently has held that evidence of flight or escape is generally admissible as an exception to Mississippi Rule of Evidence 404(b) in order to show consciousness of guilt. Mariche v. State, 495 So.2d 507, 508 (Miss. 1986) (citing Lee v. State, 457 So.2d 920 (Miss. 1984); Hill v. State, 432 So.2d 427 (Miss. 1983)).
¶ 35. But the majority holds the trial court erred-in granting a flight instruction, because: (1) Kuebler’s attorney made the judge aware of an alternative explanation; and (2) Kuebler’s flight was so remote in time from the crime that it failed to rise to this Court’s longstanding requirement of “considerable probative value.” This is erroneous.
¶ 36. Again, prior to trial, Kuebler’s attorney claimed to the trial court that the reason Kuebler fled from Mississippi to Louisiana was because Kuebler was involved in an automobile accident and taken to the hospital. And responding authorities there told Kuebler he would be returned to the Hinds County Detention Center, where Kuebler allegedly had suffered a beating following his initial arrest the night of Tamra Stuckey’s death.
¶ 37. A questionable claim, the trial court wanted something other than de*1231fense counsel’s narrative to substantiate it. Initially,' all defense counsel sought ■ to show in support of the claim were medical records from treatment Kuebler received after his arrest the night of Tamra’s death. This, according to defense counsel, would demonstrate Kuebler’s fear of returning to the detention center, thus establishing ah independent reason for Kuebler’s flight from Mississippi.
¶38. But, as the trial court concluded, this did not demonstrate the occurrence of an alleged accident and encounter with local law enforcement immediately prior to Kuebler’s flight from Mississippi.
¶39. Remarkably, though, the majority instructs this does not matter because, whether substantiated or not, “[t]his explanation sufficed under our precedent to preclude a flight instruction.” No, respectfully and emphatically, it does not.
¶ 40. For its holding, the majority relies on Liggins v. State, 726 So.2d 180 (Miss. 1998) and Fuselier v. State, 702 So.2d 388 (Miss. 1997). These cases, however, are distinguishable from the case before us.
¶ 41. In Liggins, the defendant testified at trial, and—according to the Liggins Court—provided “[pjlenty of evidence” that the defendant may have fled for reasons other than guilt of the crime at issue in that case. Liggins, 726 So.2d at 183. And, as the Liggins Court noted, so did the record in that. c,ase. Id. Accordingly, Liggins held the trial court erred in granting a flight instruction. Id
¶ 42. Here, all we have in the record is what Kuebler’s attorneys claimed occurred.
¶ 43. In Fuselier, the defendant did not testify, but the • trial court obviously knew—given the circumstances (procedural and otherwise) attending that -particular case—the defendant was a prison escapee at the time authorities came to arrest him, and thus knew the defendant had an independent sufficient reason to flee. Fuselier, 702 So.2d at 390. The defendant’s prison-escapee status' was an uncontested fact that clearly would have qualified for judicial-notice recognition.9
¶ 44. The Fuselier Court also found this fact to be so prejudicial under our prior-bad-act evidence rule(s), it said the State should not have been allowed to introducé any evidence of the defendant’s flight because it would inject this inadmissible prejudicial fact into the case. Id. at 390. Citing Williams v. State, 667 So.2d 16, 23 (Miss. 1996), overruled on other grounds, Fuselier iterated that: “Evidence of flight is inadmissible where there is an independent reason for flight known by the court which cannot be explained to the jury because of its prejudicial effect upon the defendant.” Fuselier, 702 So.2d at 390.
¶ 46. That is not the case here. The claimed independent reason at issue has no prejudicial effect upon Kuebler whatsoever, because if true, it puts local law enforcement in a bad light. Under our adversary system, though, the State has every right to contést and challenge such a claim. And the trial court absolutely acted within in its discretion and duty in this instance to require it be substantiated.
¶46. Apart from finding this unnecessary, the majority finds the claim was substantiated because defense counsel produced an “accident report” for the trial court to review during the State’s case in chief. But no other mention is made in the record of the “accident report” and it is not contained in the record before us on *1232appeal. Thus, we have no way of knowing what this “accident report” actually is and whether or not the trial court abused its discretion in disregarding it.
¶47. As to the majority’s finding that Kuebler’s flight did not have “considerable probative value,” the majority’s analysis belies its conclusion. The majority says, “the trial judge’s decision to grant-a flight instruction rests on the logic that with no knowledge that the police were after him, and after eight months without an inclination to flee, it suddenly occurred to Kue-bler that he was guilty and he should flee. The logical fallacy of this theory is apparent.”
¶48. Indeed it is. What the majority fails to take into consideration is that when Kuebler removed his monitoring device and left Mississippi, was around the time Kuebler’s trial initially was scheduled. But the trial court had granted Kuebler’s request for a continuance approximately two weeks prior.
¶ 49. As the federal courts have recognized, flight immediately prior to trial can be just as probative as flight immediately after the commission of a crime. See U.S. v. Hernandez-Miranda, 601 F.2d 1104, 1107 (9th Cir. 1979) (“Flight immediately after the commission of a crime, or immediately prior to trial, both support an inference of consciousness of guilt.”). Further, the Ninth Circuit explained that the immediacy (or remoteness) concern “generally only becomes important in those cases where the defendant does not know, or his knowledge is doubtful, about the charges and accusations made against him.” Id. at 1107.
¶ 50. Here, there is no doubt Kuebler knew about the charges against him. And contrary to the majority’s notion, if Kue-bler’s alleged accident-and-subsequent-encounter-with-law-enforcement claim is untrue or even doubted, then his decision to cut and remove his monitoring device and flee Mississippi becomes highly probative. See United States v. Ollivierre, 378 F.3d 412, 419 n.6 (4th Cir. 2004) (flight instruction appropriate where defendant absconded after release on bond), rev’d on other grounds, 543 U.S. 1112,125 S.Ct. 1064, 160 L.Ed.2d 1050 (2005).
¶ 51. On this record, I find no error in the trial court’s decision to grant a flight instruction. Accordingly, I dissent.
' RANDOLPH, P.J., JOINS THIS OPINION.

. The same can be said with the "product manual” analogy, the majority appears to make with BB Buggies, Inc. v. Leon, 150 So.3d 90 (Miss. 2014). The existence of a "product manual” was neither at issue nor a disputed fact in that case.